DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 6-16 are objected to because of the following informalities:  claim 1 recites a splitter with no connection between such element and previous element recited in the claim(s).
Claim 1 recites “a beamforming circuit” with no connection between such element and subsequent element(s) recited in the claim(s).
 Claim 3 “further” needs to be inserted before “comprises”.
Any claim whose base claim is objected is likewise objected.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenington US Patent Application Publication No. US20110151806 A1 in view of Al-Qaq et al US Patent Application Publication No.US20150028946 A1 and further in view of Tsvelykh et al US 10,056,922 B1.
As per claim 1, Kenington discloses a transmitter apparatus (see at least fig. 2) comprising: an intermediate frequency (IF)-to-radio frequency (RF) integrated circuit 5(IC) (para. [0065] teaches that the I and Q inputs are IF signals it further teaches in 
As per claim 2, as evidence in at least US20180287597, claim 16, it is generally known to use an ET signal as a 15differential signal.  Therefore, it would have been obvious to one skill in the art to use an ET signal as a 15differential signal in order to satisfy the input requirement of the system that may require the input to be of a differential type.
As per claim 6, one skill in the art would appreciate that the combination of the references generally provides the AMPM circuit in the IF to RF.
	As per claim 8, it is generally known to include AMPM predistortion circuit in a beamforming circuit (see at least US20170366226, see at least fig. 6 element 651, para. [0072], and claim 4 that teaches the beamforming precoding circuitry is configured perform beamforming it also teaches predistortion for AMPM impairments). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Kenington, ALQag et al and Tsvelykh et al. In order to enhance nonlinear impairments correction and to keep the channel as linear as possible (as known in at least US20170366226 para. [0008]).
As per claim 9, note US20200243957, Para. [0067] that shows that it is well known25305 for a baseband (BB) IC (BBIC) to be configured to output the IF signal. Therefore, it would have been obvious to one skill in the art to provide a baseband 
10	 As per claim 10, one skill in the art would appreciate that the combination of the references generally provides the AMPM circuit in the BBIC.
As per claim 11 the transmitter includes the power amplifier array see fig. 2.
   	As per claim 12, as known in at least US20170347273, para. [0069], it is generally known in the art to use a lookup table. Therefore, providing such a LUT in Kenington would have been obvious to one skill in the art and the motivation would have been that same as claim 9.  
As per claim 13, as known in at least US20170347273, para. [0069], it is generally known in the art to use an analog lookup table (see at least fig. 5). Therefore, providing such a LUT in Kenington would have been obvious to one skill in the art and the motivation would have been that same as claim 9. 
 As per claim 14, as known in at least US20170347273, para. [0069], it is generally known in the art to use a plurality analog lookup tables (see at least fig. 5). Therefore, providing such a LUT in Kenington would have been obvious to one skill in the art and the motivation would have been that same as claim 9.   
Allowable Subject Matter
Claims 3, 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 25	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633